EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn D. Bauer on 12 July 2022.

The application has been amended as follows: 
In the claims (as filed on 07 July 2022): 
In claim 3 / ll. 23: “the distal surface” now reads “a distal surface” 
In claim 4 / ll. 4: “a patient’s femur” now reads “the patient’s femur” 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of performing an orthopaedic surgical procedure, with the steps as claimed, including but not limited to attaching a post trial insert component to a femoral trial component and engaging surfaces of both with concave curved surfaces of a tibial insert trial component from extension to flexion, advancing a reamer through a drill guide body attached to the femoral trial component to define an opening in the femur, advancing a cutting saw blade through a cutting guide slot in the femoral trial component, advancing a saw blade along a cutting guide of a cutting block coupled to an anterior flange of the femoral trial component and along a distal surface of the anterior flange, advancing an augment trial, attaching a box trial insert component to the femoral trial component, and engaging surfaces of the femoral trial component and the box trial insert component with the tibial insert trial component from extension to flexion. Of particular note, U.S. Patent No. US 8,979,847 to Belcher et al. discloses a method of performing an orthopedic surgical procedure comprising the steps as claimed, including attaching a trial insert component (732/734 and 736/738/740) to a femoral trial component (570) (col. 22 / ll. 17-46), shown in FIG. 53, trialing with a tibial insert trial component over a range of motion from extension to flexion (col. 22 / ll. 38-42), attaching a drill guide body (658) to the femoral trial component (col. 21 / ll. 16-48), shown in FIGs. 48-52, advancing a reamer (710) through the drill guide body (col. 21 / ll. 63 – col. 22 / ll. 10), shown in FIG. 51, cutting through a cutting guide slot (600) (col. 19 / ll. 51-58), and advancing an augment trial (794) between a bone-facing surface of the femoral trial component and the femur. Belcher does not disclose attaching a post trial insert component to the femoral trial component, trialing surfaces of the femoral trial component and the post trial insert component with the tibial insert trial component, detaching the post trial insert component, attaching a box trial insert component to the femoral trial component, and then again trialing surfaces of the femoral trial component and the box trial insert component with the tibial insert trial component. 
Modification of the above reference to remedy its deficiencies would not have been obvious at the time the invention was filed in view of the searched, pertinent prior art. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,176,684 to Ferrante et al. discloses attaching a trial insert component 19 to a femoral trial component 12, shown in FIG. 3, for trialing (col. 4 / ll. 60 – col. 5 / ll. 11, 26-48). 
U.S. Patent No. US 5,776,201 to Colleran et al. discloses attaching one of a selection of trial insert components (19) to a femoral trial component (10) (col. 2 / ll. 12-27), shown in FIG. 1. 
U.S. Patent No. US 8,038,681 to Koenemann discloses attaching a box trial insert component 18 to a femoral trial component 14,16, and coupling a cutting block 48 to the femoral trial component (col. 4 / ll. 19-33, 50-59), shown in FIG. 1. 
 U.S. Patent No. US 8,771,280 to Bailey et al. discloses coupling a cutting block 70 to a femoral trial component 12 to guide a saw blade (col. 5 / ll. 59 – col. 6 / ll. 3), shown in FIG. 3. 
U.S. Patent Application Publication No. US 2011/0307067 to Dees discloses attaching a trial insert component 10 to a femoral trial component 100, shown in FIG. 1, for trialing (¶8). 
U.S. Patent Application Publication No. US 2013/0325021 to Sordelet et al. discloses a femoral trail component 12 to which various modules may be attached, shown in FIG. 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775